

117 HR 3894 IH: Collecting and Analyzing Resources Integral and Necessary for Guidance for Social Determinants Act of 2021
U.S. House of Representatives
2021-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3894IN THE HOUSE OF REPRESENTATIVESJune 15, 2021Ms. Blunt Rochester (for herself and Mr. Bilirakis) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Secretary of Health and Human Services to issue and disseminate guidance to States to clarify strategies to address social determinants of health under the Medicaid program and the Children’s Health Insurance Program, and for other purposes.1.Short titleThis Act may be cited as the Collecting and Analyzing Resources Integral and Necessary for Guidance for Social Determinants Act of 2021 or the CARING for Social Determinants Act of 2021.2.Findings; purpose(a)FindingsCongress makes the following findings:(1)Social determinants of health are the conditions in which people are born, grow, live, play, work and age; they include factors like socioeconomic status, education, housing, transportation, nutrition and literacy.(2)Research has shown that addressing social determinants of health is important for improving overall health and reducing health inequities.(3)Social determinants that negatively impact health can have harmful neurodevelopmental and biological consequences that develop in childhood and manifest in adulthood.(4)There is a growing body of evidence suggesting that policies that specifically address social needs, including policies targeting children and families, can improve community health outcomes and have the potential to reduce health care spending.(5)Some State Medicaid programs have begun testing innovative delivery and payment models designed to improve health outcomes and reduce costs by implementing strategies to address social determinants of health under existing Medicaid authorities as well as through the use of waivers, though payment incentives linked to social determinant of health are not common.(6)Despite a growing focus on social determinants of health in State managed care contracts, most States do not provide necessary guidance for managed care organizations as to how they may use existing authority under Federal law to provide patients with services that can improve health by addressing social determinants.(7)Centers for Medicare & Medicaid Services guidance and technical assistance are critical tools that could increase adoption of strategies to address social determinants of health among State Medicaid agencies.(b)PurposesIt is the purpose of this Act to provide States with additional operational clarity and examples of the strategies they can leverage through existing authority and waivers to address social determinants of health for the Medicaid population.3.Requirement to issue guidance to clarify strategies to address social determinants of health in the Medicaid program and the Children’s Health Insurance ProgramNot later than 2 years after the date of the enactment of this Act, and not less frequently than once every 3 years thereafter, the Secretary of Health and Human Services shall update guidance to States to clarify strategies to address social determinants of health under the Medicaid program and the Children’s Health Insurance Program. Such update shall include the following:(1)Guidance and technical assistance to State Medicaid agencies regarding the strategies that States can implement under existing authorities under title XI, XIX, or XXI of the Social Security Act, or through waivers, to address social determinants of health in the provision of health care, including strategies specifically targeting the pediatric population.(2)Guidance and technical assistance on how States can encourage and incentivize managed care organizations to address social determinants of health through contracts with such organizations.(3)A updated compendium of examples from States with respect to how States are currently addressing social determinants of health in the provision of health care under the Medicaid program and the Children’s Health Insurance Program, including through payment models.(4)Such guidance and compendium shall be updated at least every 3 years after the initial update.